PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-2316


GURPINDER S. OTHI,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:    September 20, 2013                Decided:   October 29, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition   denied by published opinion.           Judge Agee wrote the
opinion,   in which Judge Niemeyer and           Senior Judge Hamilton
joined.


ARGUED:    Jonathan Y. Ai, AI & ASSOCIATES, P.C., Rockville,
Maryland, for Petitioner.       Walter Bocchini, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.    ON
BRIEF:   Stuart F. Delery, Principal Deputy Assistant Attorney
General, Linda S. Wernery, Assistant Director, Civil Division,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
AGEE, Circuit Judge:

     In his petition for review, Gurpinder Othi seeks to reverse

the order    of   the   Board   of    Immigration      Appeals    (“the    Board”)

affirming   the   immigration        judge’s    (“IJ”)    order    that    Othi    be

removed to India.       A lawful permanent resident (“LPR”) of the

United States, Othi was deemed an inadmissible arriving alien

upon his return from a 17-day overseas trip.                 Othi argues that

he did not seek admission -- and therefore was not subject to

removal proceedings -- when he returned to the United States

from abroad.      For the reasons that follow, we deny the petition

for review and affirm the Board’s decision.



                                        I.

                                        A.

     Othi is a native and citizen of India who gained LPR status

when he entered the United States in 1983.                  In 1995, Othi was

arrested    and   convicted     of   theft.      Two     years    later,   he     was

arrested and convicted of possession of cannabis.                   And in 1999,

Othi was found guilty of second-degree murder, receiving a 12-

year prison sentence.

     Othi had travelled to India in early 2011 to get married,

and he returned there in December 2011 to visit his new wife.

On January 11, 2012, after 17 days outside the country, Othi

returned to the United States.               Upon inspection at the airport

                                        2
of entry, a border agent referred Othi for secondary inspection

when his name appeared on a watch list.             Border agents obtained

Othi’s criminal record during that secondary inspection, and he

admitted his prior arrests and convictions.



                                       B.

     The     Department    of    Homeland     Security    initiated     removal

proceedings against Othi on January 17, 2012.                   The Notice to

Appear alleged that Othi was an arriving alien 1 who was removable

on three grounds: (1) his prior conviction for a crime of moral

turpitude,    see   8   U.S.C.   § 1182(a)(2)(A)(i)(I);        (2)    his   prior

conviction under a law relating to controlled substances, see

id. § 1182(a)(2)(A)(i)(II); and (3) his prior convictions of two

or more crimes having aggregate sentences of five years or more,

see 8 U.S.C. § 1182(a)(2)(B).                The notice specifically cited

Othi’s theft, marijuana, and murder convictions.

     Othi challenged the removal proceedings on several grounds,

but only one -- concerning his status as an arriving alien -- is

raised on appeal.       In particular, Othi argued that he was not an

arriving   alien    because     he   never   intended    his   trip   abroad   to


     1
       An arriving alien includes “an applicant for admission
coming or attempting to come into the United States at a port-
of-entry.”   8 C.F.R. § 1001.1(q). If Othi was not “seeking an
admission” at the time of his return, then he was not an
arriving alien.


                                        3
meaningfully       interrupt    his     permanent     residence.       In   support,

Othi   cited      Rosenberg    v.     Fleuti,   374   U.S.     449   (1963),    which

construed a prior version of the statute defining admission, 8

U.S.C. § 1101(a)(13).          Under Fleuti, LPRs were permitted to take

“innocent, casual, and brief” trips abroad without having to

seek readmission.       Id. at 462.         In addition, Othi alleged that a

removal premised on his arriving-alien status violated his due

process rights.

       The   IJ    ultimately      found   that   Othi   was    removable      as     an

arriving alien and rejected his Fleuti-based argument.                      Relying

on     the     text     of      the      applicable      statute,       8      U.S.C.

§ 1101(a)(13)(C)(v), and a decision of the Board holding that

Fleuti had been statutorily superseded, In re Collado-Munoz, 21

I. & N. Dec. 1061, 1065-66 (B.I.A. 1998), the IJ deemed Othi an

arriving     alien.           After     denying       Othi’s     request       for     a

discretionary       waiver    of    inadmissibility,      the    IJ   ordered        him

removed from the United States.



                                           C.

       Othi appealed to the Board, arguing again that he was not

an arriving alien because his departure was innocent, casual and

brief under Fleuti.           He also repeated his argument that removal

violated his due process rights.



                                           4
      The Board was unconvinced.             Congress, the Board observed,

had   amended     the   statute   at   issue   in    Fleuti    in     the   Illegal

Immigration Reform and Immigrant Responsibility Act (“IIRIRA”)

of 1996.     In the Board’s view, LPRs who commit offenses like

those committed by Othi are always treated as arriving aliens

under the new statute and subject to removal.                 The Board further

noted that all the federal circuit courts that had considered

the Fleuti issue had unanimously affirmed the Board’s viewpoint.

Consequently, the Board rejected Othi’s Fleuti argument, as well

as his constitutional claims, and affirmed the IJ’s order of

removal.

      Othi then filed a timely petition for review to this Court.

We have jurisdiction to review the order of removal under 8

U.S.C. § 1252.



                                       II.

      In considering Othi’s petition for review, we must first

determine   how    IIRIRA   applies    to    him    and    whether    the   Supreme

Court’s earlier decision in Fleuti impacts that analysis.                       The

Board determined that Fleuti had been statutorily superseded,

and we review that legal conclusion de novo.                         See Leiba v.

Holder, 699 F.3d 346, 348 (4th Cir. 2012).                  “We review factual

findings    for    substantial    evidence,        which    exists     unless   the

record would compel any reasonable adjudicator to conclude the

                                        5
contrary.”       Viegas v. Holder, 699 F.3d 798, 801 (4th Cir. 2012).

And where, as here, “the [Board] has adopted and supplemented

the    [IJ]’s    decision,     we     review       both    rulings     and    accord     them

appropriate       deference.”          Id.        (internal    quotation        marks      and

alterations omitted).



                                             A.

       “Before     IIRIRA’s     passage,          United    States     immigration        law

established two types of proceedings in which aliens [could] be

denied     the     hospitality        of     the     United     States:        deportation

hearings and exclusion hearings.”                     Vartelas v. Holder, 132 S.

Ct.    1479,     1484     (2012)      (internal          quotation     marks     omitted).

“Exclusion hearings were held for certain aliens seeking entry

to the United States, and deportation hearings were held for

certain    aliens       who   had     already       entered    the     country.”          Id.

Practically       speaking,     the    distinction          between        aliens    seeking

“entry”    and     aliens     not    seeking        “entry”    was     significant,        as

different       substantive     and        procedural       rules     applied       in   each

context.        See Landon v. Plasencia, 459 U.S. 21, 25-27 (1982)

(describing       differences        between       the    proceedings).          Exclusion

proceedings, for instance, were considered “more summary” than

deportation hearings.               Martinez v. Attorney Gen. of U.S., 693

F.3d    408,     413    n.5   (3d    Cir.    2012)        (internal    quotation         marks

omitted).        For    purposes      of    our     review,    it     is    sufficient     to

                                              6
recognize that “[t]hose physically present in the country . . .

had advantages over those seeking ‘entry.’”                   Lezama-Garcia v.

Holder, 666 F.3d 518, 526 (9th Cir. 2011).

     Given    the   important         differences    between       exclusion    and

deportation, aliens (including LPRs) often argued that they were

not seeking “entry” when returning from a trip abroad.                          For

example, in United States ex rel. Volpe v. Smith, 289 U.S. 422

(1933), the Supreme Court concluded that a resident alien who

briefly   travelled    to    Cuba     sought   “entry”    (and     was   therefore

excludable) upon his return.              Id. at 425-26.           Volpe strictly

construed    “entry”   to     cover    “any    coming    of   an   alien     from   a

foreign country into the United States whether such coming be

the first or any subsequent one.”              Id. at 425.         Following that

decision, “cases in the lower courts applying the strict re-

entry doctrine to aliens who had left the country for brief

visits . . . were numerous[.]”           Fleuti, 374 U.S. at 453-54.

     In the Immigration and Nationality Act (“INA”) of 1952,

Congress defined “entry” as “any coming of an alien into the

United States, from a foreign port or place or from an outlying

possession,     whether     voluntarily       or   otherwise[.]”         8   U.S.C.

§ 1101(a)(13)       (1952).            Notwithstanding         this      statutory

codification of the Volpe principle, Congress included in the

1952 act a special exception for LPRs who did “not intend[]” to

leave the country:

                                         7
      [A]n alien having a lawful permanent residence in the
      United States shall not be regarded as making an entry
      into the United States for the purposes of the
      immigration   laws   if    the   alien   proves   to the
      satisfaction   of   the    Attorney   General   that his
      departure to a foreign port or place or to an outlying
      possession was not intended or reasonably to be
      expected by him or his presence in a foreign port or
      place   or   in   an    outlying    possession   was not
      voluntary[.]

Id.

      This    “not      intended”      language   in    the      former        Section

1101(a)(13) was the subject of the Supreme Court’s decision in

Fleuti.      In light of Congress’ apparent effort to “ameliorate

the severe effects of the strict ‘entry’ doctrine,” the Court

concluded that Congress did not intend “entry” to cover an LPR’s

return from an “innocent, casual, and brief” trip abroad because

such trips were not “meaningfully interruptive of the alien’s

permanent residence.”          Fleuti, 674 U.S. at 462.           Fleuti further

identified several relevant factors that might indicate whether

the trip was “meaningfully interruptive,” including its length,

the purpose of the visit, and whether the alien had to “procure

any travel documents in order to make his trip.”                 Id.

      Although    the    Court   had    originally     granted    certiorari         to

“consider the constitutionality” of the statute as applied to

Fleuti, the Court’s decision was solely a matter of statutory

interpretation.      Id. at 451 (“[W]e have concluded that there is

a   threshold    issue    of   statutory     interpretation       .    .   .    ,   the


                                         8
existence of which obviates decision here as to whether [INA]

§ 212(a)(4) is constitutional as applied to respondent.”).                    In

short,     the      Court      specifically    declined      to     address    a

constitutional basis, as opposed to a statutory basis, for its

decision.

     In 1996, Congress “made major changes to immigration law”

via IIRIRA.      William v. Gonzales, 499 F.3d 329, 330 (4th Cir.

2007).     Among other things, “Congress abolished the distinction

between    exclusion     and     deportation   procedures    and    created    a

uniform proceeding known as ‘removal.’”           Vartelas, 132 S. Ct. at

1484.     Congress also excised the word “entry” from the statute,

replacing the concept with “admission.”             See id.       Perhaps most

importantly for our purposes, the new statute eliminated the

presumption that any return from a trip abroad requires an LPR

to seek “admission” (or, under the old parlance, seek “entry”).

Under     IIRIRA,    “[a]n     alien   lawfully   admitted    for     permanent

residence in the United States” is not treated as one seeking

“admission” “unless” one of six statutory conditions is met.

See 8 U.S.C. § 1101(a)(13) (emphasis added). 2               In Othi’s case,


     2
         In relevant part, the statute reads as follows:

(C) An alien lawfully admitted for permanent residence in the
United States shall not be regarded as seeking an admission into
the United States for purposes of the immigration laws unless
the alien--

(Continued)
                                        9
the   critical   exception      is    subsection   (v),     which    applies   to

aliens who have been convicted of crimes of moral turpitude or

crimes       related       to        controlled     substances.                Id.

§§ 1101(a)(13)(C)(v), 1182(a)(2).              These IIRIRA changes became

effective on April 1, 1997.             See IIRIRA, Pub. L. No. 104-208,

§ 309(a), 110 Stat. 3009 (1996).

      Even    though   IIRIRA        merged    deportation     and     exclusion

proceedings,     aliens    “seeking      an    admission”    and     aliens    not

“seeking an admission” are still treated differently.                   “Now, as

before,   the    immigration     laws    provide   two    separate     lists   of

substantive     grounds,   principally        involving   criminal     offenses,




      (i) has abandoned or relinquished that status,

     (ii) has been absent from the                  United     States    for    a
continuous period in excess of 180 days,

     (iii) has engaged in illegal activity after having departed
the United States,

     (iv) has departed from the United States while under legal
process seeking removal of the alien from the United States,
including removal proceedings under this chapter and extradition
proceedings,

     (v) has committed an offense identified in section
1182(a)(2) of this title, unless since such offense the alien
has been granted relief under section 1182(h) or 1229b(a) of
this title, or

     (vi) is attempting to enter at a time or place other than
as designated by immigration officers or has not been admitted
to the United States after inspection and authorization by an
immigration officer.


                                        10
for [deportation and exclusion/inadmissibility].”                   Judulang v.

Holder,   132    S.   Ct.   476,    479    (2011).    These   two    lists      are

“sometimes overlapping and sometimes divergent.”               Id.; see also

Nancy Morawetz, The Invisible Border: Restrictions on Short-Term

Travel by Non-Citizens, 21 Geo. Immigr. L.J. 201, 206-07 (2007)

(describing the “gap” between rules of deportability and rules

of   inadmissibility).        For    purposes    of   the   case    at   bar,    by

arguing that he never sought “admission,” Othi is effectively

seeking the benefit of the more alien-favorable list of grounds

for deportation.



                                          B.

      With this statutory and caselaw background in focus, we now

turn to the issue in this case, an issue of first impression in

our circuit. 3    That issue is whether Section 1101, as amended by

IIRIRA, still allows for the case-by-case analysis of an alien’s



      3
       In describing one of our prior decisions, the Ninth
Circuit opined that we “held that the Fleuti doctrine ha[d] not
survived IIRIRA’s revision of INA § 101(a)(13).” See Camins v.
Gonzales, 500 F.3d 872, 878 (9th Cir. 2007) (citing Olatunji v.
Ashcroft, 387 F.3d 383, 395-96 (4th Cir. 2004)). We do not read
Olatunji as having reached that issue. In Olatunji, the parties
had all assumed that IIRIRA had dispensed with Fleuti, 387 F.3d
at 395-96, but we had no cause to actually decide, and did not
decide, the continuing vitality of Fleuti.      “A point of law
merely   assumed  in   an   opinion,  not   discussed,  is  not
authoritative.”   In re Stegall, 865 F.2d 140, 142 (7th Cir.
1989). We do make that decision today.


                                          11
intent      under     Fleuti      when       determining    whether     the    alien   is

“seeking an admission” for purposes of removal proceedings.

       We    begin,      as    always    in    deciding     questions     of   statutory

interpretation, with the text of the statute.                      See United States

v. Ashford, 718 F.3d 377, 382 (4th Cir. 2013).                        Unless Congress

indicates otherwise, “we give statutory terms their ordinary,

contemporary, common meaning.”                      United States v. Powell, 680

F.3d       350,    355    (4th     Cir.       2012)   (internal     quotation      marks

omitted).         “To determine a statute’s plain meaning, we not only

look to the language itself, but also the specific context in

which that language is used, and the broader context of the

statute as a whole.”              Country Vintner of N.C., LLC v. E. & J.

Gallo Winery, Inc., 718 F.3d 249, 258 (4th Cir. 2013). 4

       The    statute         reads,    in    relevant     part,   that   “[a]n    alien

lawfully admitted for permanent residence in the United States


       4
        When reviewing the Board’s interpretation of IIRIRA, we
follow the Chevron framework.     See generally Chevron, U.S.A.,
Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984);
see also Patel v. Napolitano, 706 F.3d 370, 373-74 (4th Cir.
2013) (“[B]ecause the [Board] possesses delegated authority from
the Attorney General to administer the INA, the [Board] should
be accorded Chevron deference as it gives ambiguous statutory
terms in the INA concrete meaning through a process of case-by-
case adjudication.” (internal quotation marks and alterations
omitted)).    Step one of that framework requires us to consider
“whether Congress has directly spoken to the precise question at
issue.”    Chevron, 467 U.S. at 842. As our statutory analysis
reflects, Congress has indeed spoken directly to the issue at
hand, so we need not proceed further in the Chevron analysis to
decide this case.


                                               12
shall not be regarded as seeking an admission into the United

States for purposes of the immigration laws unless the alien”

falls into one of six categories.                       8 U.S.C. § 1101(a)(13)(C)

(emphasis     added).      One    of     the      six    categories,        for    example,

applies to aliens who have “been absent from the United States

for   a    continuous      period      in      excess      of    180     days.”            Id.

§ 1101(a)(13)(C)(ii).           In other words, an alien absent for 179

continuous days is not regarded as “seeking an admission” by

virtue of that absence, but an alien absent 181 days is so

regarded.     The pertinent category here, though, is the statutory

category    that     applies     to    aliens      who    have       committed       certain

offenses,     which     include       the      offenses        for    which       Othi     was

convicted.     Id. § 1101(a)(13)(C)(v).

      Noting the statute’s “shall not . . . unless” language,

Othi argues that IIRIRA left the Fleuti doctrine in place.                                 In

his   view,    the    statute     (as       amended       by    IIRIRA)       only       lists

instances     in   which   an    alien      may    be    regarded      as    “seeking       an

admission,” not when an alien must be so regarded.                                 Assuming

this permissive approach, and given that the statutory text does

not directly mention Fleuti, Othi maintains that he may still

invoke the Fleuti doctrine to avoid a finding of “admission.”

      Othi’s reading of IIRIRA has, however, been rejected by all

the courts of appeal considering the issue.                          While the circuits



                                            13
have all reached the same result, they have done so in different

ways.

       The First and Fifth Circuits concluded that IIRIRA’s plain

language ended the Fleuti doctrine.                         See De Vega v. Gonzales,

503 F.3d 45, 48 (1st Cir. 2007) (“[W]e find the statute plain on

its face.”); Malagon de Fuentes v. Gonzales, 462 F.3d 498, 501

(5th Cir. 2006) (“The plain language of the statute does not

allow    for    the       exception      found       by    the   Court    in    Fleuti.”).

Likewise, the Seventh, Tenth, and Eleventh Circuits seemed to

find the statute unambiguous, even though those courts did not

expressly rely on the statute’s plain language.                            See Poveda v.

U.S. Att’y Gen., 692 F.3d 1168, 1175 (11th Cir. 2012) (“[IIRIRA]

altered   the    law       for    permanent      residents       who    returned      to   the

United States after an ‘innocent, casual, and brief excursion’

abroad.”); Tapia v. Ashcroft, 351 F.3d 795, 799 (7th Cir. 2003)

(“The physical presence requirements under the IIRIRA does not

include the ‘innocent, casual, and brief’ standard.”); Rivera-

Jimenez v. Immigration & Naturalization Serv., 214 F.3d 1213,

1218    (10th    Cir.          2000)    (finding          that   Fleuti    analysis        was

“irrelevant     .     .    .     in    light    of    the    IIRIRA’s     special      rules

relating to continuous physical existence”)

       Taking   a     different         tack,    the       Second,     Third,   and    Ninth

Circuits found that the statutory language was ambiguous, but

nonetheless determined that Congress had impliedly repealed the

                                               14
Fleuti doctrine.            See Vartelas v. Holder, 620 F.3d 108, 117 (2d

Cir. 2010), vacated on other grounds by 132 S. Ct. 1479 (2012);

Camins, 500 F.3d at 879-80; Tineo v. Ashcroft, 350 F.3d 382,

395-96 (3d Cir. 2003).

      We now join our sister circuits and hold, based on the

plain text of the statute, that the Fleuti doctrine did not

survive IIRIRA’s enactment.

      Under Section 1101(a)(3), an “alien” is “any person not a

citizen or national of the United States.”                           Under this broad

definitional class of noncitizens, LPRs are included within the

ambit    of     all    aliens,       and     all     aliens    are    deemed       to     seek

“admission” upon their “lawful entry” into the United States.

Id.     § 1101(a)(13)(A).              An    LPR     would     therefore      be        deemed

“admitted” into the United States whenever entering the country

from abroad -- because they are definitionally part of the broad

statutory class of “aliens” -- unless Congress otherwise exempts

them elsewhere in the statute.

      Congress did just that in Section 1101(a)(13)(C).                                 There,

Congress      provided        that     “[a]n       alien     lawfully   admitted          for

permanent residence in the United States shall not be regarded

as    seeking     an       admission       into    the     United    States[.]”            Id.

§ 1101(a)(13)(C)           (emphasis       added).       Thus,   LPRs   are    generally

exempt from the statutory classification of all other “aliens”

for   purposes        of    an   “admission”         designation.        Had       Congress

                                              15
stopped there, Othi’s argument would have merit: as an LPR, he

would be considered -- under the plain terms of the statute --

exempt from the admission definition.

       However, Congress did not stop there and limited the LPR

exemption in specific and clear terms –- principally by creating

exceptions to the LPR exemption.                      Relevant here, the general

exemption     from     “admission”          applies      to    all     LPRs    “unless         the

alien. . . has committed an offense identified in § 1182 (a)(2)

of   this    title”.      Id.    § 1101       (a)(13)(C)(v)            (emphasis         added).

Othi   falls     within   this        category      of    LPRs       because        he    indeed

committed offenses enumerated in Section 1182(a)(2).                                So rather

than   benefiting      from     the    general        exemption        granted       to    LPRs,

aliens like Othi fall back into the general class of “aliens”

and are treated as all other aliens for “admission” purposes.

       Under the plain language of the statute, Othi is excluded

from the exemption granted to LPRs from admission status.                                  He is

therefore treated as “seeking admission into the United States,”

just as are all other aliens entering the country.                             Accordingly,

upon his entry into this country from India on January 11, 2012,

Othi   was   “seeking     admission          into   the       United    States”          and   was

subject to removal because of his criminal history.

       Because       Congress         has     spoken          clearly         and        without

reservation, no further analysis is required.                          The plain meaning

of the statute settles the issue at controversy.                          See Ignacio v.

                                             16
United States, 674 F.3d 252, 257 (4th Cir. 2012) (“[A]bsent an

ambiguity in the words of a statute, our analysis begins and

ends with the statute’s plain language.”).

       Othi argues in opposition that the “shall not . . . unless”

statutory construction has been read as permissive when used in

some       other    statutes.        Although      another   context     in   another

statutory setting might permit a different reading, it has no

effect on what Congress plainly stated in IIRIRA.                        See Caraco

Pharm. Labs., Ltd. v. Novo Nordisk A/S, 132 S. Ct. 1670, 1681

(2012)      (“The    meaning    of    the    phrase     ultimately   turns    on    its

context.”).           As   an   LPR    who       has   committed   the   statutorily

enumerated         offenses,    Othi        is     categorically     excluded      from

claiming the status of other LPRs as to whether he was seeking

“admission” upon entry into the United States. 5


       5
       Congress made a conscientious decision to strip out all of
the statutory underpinnings of Fleuti, including the words
“entry” and “intended.”   Although Congress can change statutory
text without changing the law in some instances, see Brown v.
Thompson, 374 F.3d 253, 259 (4th Cir. 2004), we cannot say that
Congress took that restrained approach here given the wholesale
revisions that it made in IIRIRA.        Instead, we apply the
ordinary presumption that, “[w]hen Congress acts to amend a
statute, . . . it intends its amendment to have real and
substantial effect.” Pierce Cnty. v. Guillen, 537 U.S. 129, 145
(2003) (internal marks omitted); see also Nalley v. Nalley, 53
F.3d 649, 652 (4th Cir. 1995) (“When the wording of an amended
statute differs in substance from the wording of the statute
prior to amendment, we can only conclude that Congress intended
the amended statute to have a different meaning.”). And, as we
have said before, we are “no more free to interpolate a word
that the legislature has removed by amendment than [we] would
(Continued)
                                             17
                                            C.

      We would reach the same result even if we did not find the

statute’s     text    to     be    plain,   as    principles       of    administrative

deference under Chevron would compel us to do so.                               This case

presents a straightforward question of statutory interpretation

under the INA, and the Board’s “interpretations of the INA are

entitled     to     deference      and   must     be    accepted      if      reasonable.”

Viegas, 699 F.3d at 801; see also Patel, 706 F.3d at 373-74

(explaining how and why Chevron deference applies to the Board’s

interpretations        of    the    INA).        The   Board   has      concluded     that

Fleuti is superseded, see Collado-Munoz, 21 I. & N. Dec. at

1065-66, and we find that decision to be reasonable. 6                             As the

Third     Circuit    noted,       substantial     evidence     in       the    legislative

history     and     the     broader      statutory       context        indicates     that

Congress was aware of Fleuti and deliberately chose to exclude

the “brief, casual, and innocent” portion of the decision from

the new statute.            See Tineo, 350 F.3d at 392-94.                    We also note

the   historical       background        against       which   this      amendment     was

passed; Congress might have chosen a “shall not . . . unless”



have been warranted in ignoring that word before the amendment
was made. Especially is this true if the word removed has a
history of judicially established significance.”       Gkiafis v.
Steamship Yiosonas, 342 F.2d 546, 552 (4th Cir. 1965).
      6
       For the same reason, we cannot agree with Othi when he
suggests that the Board’s decision was arbitrary and capricious.


                                            18
construction to reemphasize that it was reversing a presumption

(the presumption towards “entry”) that had previously existed.

And the Board’s construction serves the most obvious purpose

behind     Congress’      amendments:         promoting      uniformity   through

objective, uniform standards.                All these reasons, paired with

the text that we have already considered, would prevent us from

overturning the Board’s decision even if we had not found the

plain language of the statute controlling. 7



                                         D.

      Othi also contends that IIRIRA could not have overruled

Fleuti because Fleuti is a case determined upon a constitutional

principle.     He insists that Fleuti’s constitutional basis was

reaffirmed in a more recent decision, Vartelas v. Holder, 132 S.

Ct. 1479 (2012).

      This   issue      need   not   detain     us   long    because   Fleuti    was

unmistakably not a constitutional case.                     Congress, of course,

has   no   power   to    overrule      the   Supreme   Court’s    constitutional

decisions.     See, e.g., Dickerson v. United States, 530 U.S. 428,

437   (2000)    (“Congress       may    not    legislatively      supersede      our

decisions interpreting and applying the Constitution.”).                        But,

      7
       Because the Board’s construction is reasonable, we would
have no occasion to resort to the rule —- pressed by Othi -—
that ambiguities are to be construed in the alien’s favor. See
Suisa v. Holder, 609 F.3d 314, 320 n.7 (4th Cir. 2010).


                                         19
as noted earlier, the Court expressly avoided any constitutional

issue in Fleuti.        374 U.S. at 451 (explaining that that the

statutory interpretation issue “obviate[d] decision here as to

whether [INA] § 212(a)(4) [wa]s constitutional as applied to

respondent”).      Thus, Fleuti is a statutory interpretation case

that   Congress   is   free   to   supersede    by    altering     the   statute.

Accord Malagon de Fuentes, 462 F.3d at 503 (“Fleuti is properly

read as a case of statutory interpretation, and the statute it

interprets has been amended.”); Tineo, 350 F.3d at 397 (“[T]he

Supreme    Court’s     decision       in    Fleuti      had   no     basis     in

constitutional     principles;       the    innocent,    casual,     and    brief

departure doctrine was grounded entirely on the meaning of a

phrase in the relevant statutory provision in effect at that

time.”).

       Vartelas   likewise    does   not    discuss   constitutional       issues

and does not “reaffirm” Fleuti’s supposed constitutional status.

The case only considered whether IIRIRA retroactively abrogated

Fleuti.    See Vartelas, 132 S. Ct. at 1483.              Like Fleuti before

it, Vartelas is a simple case of statutory interpretation.



                                       E.

       Lastly, Othi maintains that the Board’s interpretation of

Section 1101(a)(13)(C) —- and the reading that we adopt today --

violates his due process rights.            He suggests that we interpret

                                       20
the   statute     otherwise        to     avoid     the     potential    constitutional

issue.     See, e.g., Legend Night Club v. Miller, 637 F.3d 291,

300 (4th Cir. 2011) (“[A]s a general principle, every reasonable

construction must be resorted to, in order to save a statute

from unconstitutionality.” (internal marks omitted)).                               And he

contends    that,      even   if    we    have      adopted      the   only    permissible

reading that the statute will bear, we must act to correct the

purported       constitutional          violation      by    declaring        the   statute

itself     to     be    unconstitutional              as    to    him.         We    review

constitutional questions like these de novo.                           Viegas, 699 F.3d

at 801.

      We   must    start      by    noting      the    extraordinarily         deferential

standard of review that applies in this context, even as to

constitutional questions.               “[O]ver no conceivable subject is the

legislative power of Congress more complete than it is over the

admission of aliens.”              Fiallo v. Bell, 430 U.S. 787, 792 (1977)

(internal quotation marks omitted).                        Our review in immigration

matters is “substantially circumscribed” because “control over

matters    of     immigration        is    a    sovereign        prerogative,       largely

within the control of the executive and the legislature.”                             Rusu

v. U.S. Immigration & Naturalization Serv., 296 F.3d 316, 320

(4th Cir. 2002) (internal quotation marks omitted).

      With that standard in mind, we easily find that Othi’s due

process rights have not been offended.                      Given his LPR status and

                                               21
his short trip abroad, Othi was owed three considerations before

being deemed inadmissible: “(1) notice of the charges against

him,     (2)     a    hearing           before       an     executive      or      administrative

tribunal,       and       (3)     a    fair    opportunity         to    be    heard.”     United

States v. El Shami, 434 F.3d 659, 665 (4th Cir. 2005) (internal

quotation marks omitted); see also Kwong Hai Chew v. Colding,

344 U.S. 590, 596-98 (1953).

       Othi received all of these considerations and thus received

all the process that he was due: he received written notice, had

a full hearing before an immigration judge, and had multiple

opportunities to press his arguments.                               Othi suggests that he

never received a fair opportunity to be heard because he was not

afforded an opportunity to offer “Fleuti evidence.”                                      (Opening

Br. 38.)        But the opportunity to be heard does not include the

opportunity to present irrelevant evidence.                                   Cf. United States

v.   Powers,         59    F.3d       1460,    1470       (4th    Cir.   1995)      (stating,   in

criminal context, that “the Fifth Amendment right to due process

of     law     require[s]             only    that        the    accused      be   permitted    to

introduce       all       relevant       and     admissible        evidence”        (emphasis   in

original)).               And,    at     least    post-IIRIRA,           Fleuti      evidence   is

plainly irrelevant evidence.

       We are also not persuaded that Othi received inadequate

notice of the change in the law that rendered him inadmissible

upon his return.                 “All citizens are presumptively charged with

                                                     22
knowledge       of   the     law.”   Atkins    v.    Parker,    472    U.S.      115,   130

(1985).           Thus,      to     satisfy    due      process,      “a     legislature

[generally] need do nothing more than enact and publish the law,

and afford the citizenry a reasonable opportunity to familiarize

itself with its terms and to comply.”                     Texaco, Inc. v. Short,

454    U.S.      516,   532       (1982).      IIRIRA    was    passed       and     became

effective before Othi’s conviction for second-degree murder and

over       a   decade     before     his    decision     to    leave       the     country.

Congress therefore provided Othi with all the notice that he was

due.

       In      short,   we    find   no     constitutional     infirmity         with   our

reading of the relevant statute. 8



                                            III.

       For all these reasons, Othi’s petition for review of the

Board’s decision is

                                                                                    DENIED.



       8
       Othi briefly objects to his mandatory detention pending
removal proceedings, suggesting that the detention is (somehow)
a reason to deem Section 1101(a)(13)(C) unconstitutional.    The
Supreme Court has already said that similar detention does not
present due process concerns. See Demore v. Kim, 538 U.S. 510,
526-31 (2003).     For those same reasons, we believe that
mandatory detention does not present due process concerns here.
Even if the detention was problematic, Othi should have directed
his challenge to the detention statute, not the statute defining
admission.


                                              23